11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Dell, Inc.,                                       * From the 250th District
                                                    Court of Travis County,
                                                    Trial Court No. D-1-GN-09-001942.

Vs. No. 11-11-00106-CV                            * August 22, 2013

William Wise, Jr.,                                * Opinion by Willson, J.
                                                    (Panel consists of: Wright, C.J.,
                                                    McCall, J., and Willson, J.)


       This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court=s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Dell, Inc.